Case 3:15-cv-01143-BJD-JBT Document 276-11 Filed 05/22/19 Page 1 of 10 PageID 16120




                                 EXHIBIT 10
Case 3:15-cv-01143-BJD-JBT Document 276-11 Filed 05/22/19 Page 2 of 10 PageID 16121

                                                                            Page 1
                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


        WINN-DIXIE STORES, INC., and BI-LO
        HOLDINGS, LLC,
              Plaintiffs,
                                          Case No. 3:15-cv-1143-BJD-PDB
        SOUTHEAST MILK, INC., et al.,
              Defendants.
        ___________________________________/


          Videotaped deposition of Andrew Novakovic, Ph.D.
                            Detroit, Michigan
                       March 16, 2018 - 9:10 a.m.




     Reported by:
     Anne E. Vosburgh, CSR, RPR, CRR
     Job no: 21129


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
     Case 3:15-cv-01143-BJD-JBT Document 276-11 Filed 05/22/19 Page 3 of 10 PageID 16122

                                                Page 154                                            Page 156
 1        no question Dairy Farmers of America              1   gain more power in terms of the marketing and
 2        represents the largest share of milk marketed     2   sale of their raw milk when they join a
 3        in the United States. Its share in                3   cooperative?
 4        individual regions, of course, would be           4       A. I would say that diary farmers
 5        different than its national share.                5   have given clear evidence that they believe
 6             Q. What is its share?                        6   that they do, and I think that's entirely
 7             A. I don't know exactly.                     7   plausible and logical to assume that such is
 8             Q. What's the share of the top four          8   the case.
 9        cooperatives?                                     9       Q. Let's go to Dr. Connor's report on
10             A. I haven't looked at that recently.       10   page 11, please.
11        It's not a number that I carry around in my      11       A. Sure. Page 11.
12        head.                                            12       Q. Paragraph 22, the first sentence
13             Q. From 2000 to 2013, did the dairy         13   says:
14        cooperatives, the top four or the top ten,       14              "At the first stage of the
15        have market power?                               15          dairy marketing subsector, most
16                MR. MILLER: Objection to form.           16          dairy farmers belong to (and own
17                THE WITNESS: The word "market            17          shares in) cooperatives that
18            power" conveys a certain -- has a            18          assemble their raw milk."
19            certain connotation. And I don't know        19          Do you see that?
20            precisely what you mean, and so that         20       A. I sure do.
21            kind of makes me want to think about how     21       Q. And that's basically what we've
22            do I answer that relative to what you        22   just been talking about, correct?
23            mean.                                        23          MR. MILLER: Objection to form.
24                In the IO literature, market share       24          THE WITNESS: Yes. We've been
25            is hypothesized to have a relationship       25      talking about farmers belonging to
                                                Page 155                                            Page 157
 1          to market power. It's hardly a                  1      cooperatives.
 2          slam-dunk proof, but it's expected that         2   BY MR. AHERN:
 3          that probably makes a difference. There         3       Q. And then the next sentence says:
 4          are a number of things that would make          4             "In 2005, a U.S. Department
 5          that more or less likely.                       5          of Agriculture (USDA) survey found
 6               The fact that dairy farmers have           6          that 76 percent of U.S. milk
 7          consistently chosen to market their milk        7          production was handled by
 8          cooperatively since the early 1900s             8          cooperatives."
 9          suggests to me that they believe that it        9          Do you see that?
10          is to their advantage to do so, and that       10       A. I do.
11          involves issues of market efficiency,          11       Q. And do you have any reason to
12          which are not quite the same as market         12   dispute that?
13          power, but also, I think, represents           13       A. I do not.
14          that they believe that they are more           14       Q. And then the next sentence says:
15          effectively represented in the                 15             "Academic researchers
16          marketplace.                                   16          similarly found that 80 percent of
17               To me, that is saying, "We do             17          U.S. milk marketed was handled by
18          better if we market our milk                   18          cooperatives in 2008, with
19          cooperatively." If you want to call            19          significant regional variation."
20          that market power, okay. But I would           20          Do you see that?
21          say, you know, we can talk about               21       A. I do.
22          marketing effectiveness or market              22       Q. Do you have any reason to dispute
23          potency, market efficiency.                    23   that?
24        BY MR. AHERN:                                    24       A. I do not.
25           Q. Would you agree that dairy farmers         25       Q. And then the next sentence says:

                                                                            40 (Pages 154 to 157)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:15-cv-01143-BJD-JBT Document 276-11 Filed 05/22/19 Page 4 of 10 PageID 16123

                                              Page 166                                               Page 168
 1               THE WITNESS: Every farmer was            1       abundant milk supplies, probably it's
 2           obliged by the decision of the board,        2       hard to find somebody else that wants to
 3           but they certainly could make individual     3       buy your milk.
 4           membership decisions or express their        4           If you're in a market where there
 5           views in the normal course of how one        5       are not that many customers, which would
 6           does that within an organization.            6       be a different answer, whether you're in
 7        BY MR. AHERN:                                   7       Wisconsin or Arizona, you would face
 8            Q. But they didn't express their            8       different choices.
 9        views to such an extent that DFA withdrew       9           So there are places in the country
10        from the program, correct?                     10       where farmers feel they have relatively
11               MR. MILLER: Objection to form.          11       few choices. There are places in the
12               THE WITNESS: Inasmuch as DFA did        12       country where they feel like they've got
13           not withdraw from the program, one could    13       plenty of choices. They're not -- they
14           conclude that they felt they had broad      14       get to make a choice.
15           membership support.                         15   BY MR. AHERN:
16        BY MR. AHERN:                                  16        Q. If the dairy cooperatives in a
17            Q. And in -- okay.                         17   particular part of the country had 75 percent
18               But as to the dissenters, which         18   of that region's market share and all of them
19        you said still existed after DFA's board       19   had voted to participate in the
20        voted to participate in the Herd Retirement    20   Herd Retirement Program, then it would be
21        Program, they had to pay the assessment,       21   very difficult for a dairy farmer member of
22        correct?                                       22   one of those cooperatives to resign, correct?
23               MR. MILLER: Objection to form.          23           MR. MILLER: Objection to form.
24               THE WITNESS: To my knowledge,           24           THE WITNESS: Well, it's a
25           they were bound by the decision of the      25       hypothetical. I mean, it's hard to say
                                              Page 167                                               Page 169
 1           board.                                       1      absolutely yes or absolutely no without
 2        BY MR. AHERN:                                   2      understanding more about context.
 3            Q. And if they didn't want to do            3          Is there an independent processor
 4        that, since the DFA board didn't change its     4      nearby who would find your milk
 5        mind and withdraw from the Herd Retirement      5      attractive? Are you a large-scale
 6        Program, the only option left to a dairy        6      producer with high-quality milk? Are
 7        farmer member of DFA at that point would be     7      you a small-scale producer with
 8        to withdraw from DFA?                           8      low-quality milk? Are you located at
 9                MR. MILLER: Objection to form.          9      the dead end of a road that's hard to
10                THE WITNESS: If they exhausted         10      get to? Are you located on a highway?
11           all other options, they could withdraw.     11      Did a new plant just come into your
12        BY MR. AHERN:                                  12      marketplace? All those things have
13            Q. If they didn't want to pay the          13      implications for the ability of farmers
14        assessment, they had to, correct?              14      to find customers.
15                MR. MILLER: Objection to form.         15          So to just say categorically it's
16                THE WITNESS: Yeah, or for              16      always one way, I'm reluctant to do.
17           whatever reason, yes.                       17          It is not a decision that a farmer
18        BY MR. AHERN:                                  18      would make lightly, to be sure, because,
19            Q. Is it easy for a dairy farmer to        19      of course, when you're harvesting milk
20        just up and leave a cooperative like DFA?      20      two or three times a day, you've got to
21                MR. MILLER: Objection to form.         21      be real sure where your landing spot is.
22                THE WITNESS: The answer to that        22   BY MR. AHERN:
23           question varies with market situation       23       Q. I'm trying to find the part of
24           both in space and in time.                  24   your report where you say the following --
25                If you're in a market that has         25   oh, I'm sorry, it's on page 17 of your

                                                                           43 (Pages 166 to 169)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:15-cv-01143-BJD-JBT Document 276-11 Filed 05/22/19 Page 5 of 10 PageID 16124

                                                 Page 170                                               Page 172
 1        report. I apologize. I was more efficient          1   BY MR. AHERN:
 2        than I thought.                                    2       Q. But you're aware of the
 3                In paragraph C on page 17 -- I'm           3   Capper-Volstead Act, though, correct?
 4        sorry, that's not where I'm referring to.          4       A. I am.
 5        All right. So at one point in your report          5       Q. And that Act provides for immunity
 6        you say that:                                      6   for agricultural cooperatives under certain
 7                   "Dairy farmer cooperative               7   circumstances from the antitrust laws?
 8                members exercise control over              8       A. My understanding of the
 9                their cooperative."                        9   Capper-Volstead act is that it provides
10                Correct?                                  10   immunity for dairy farmers to create an
11             A. Dairy farmer members?                     11   organization that allows them to work
12             Q. Yes.                                      12   together to bargain for prices or to buy
13             A. Yes. I agree with that statement.         13   commodities, and that the issue of collusion
14        I probably said it.                               14   is among farmers as individual businesses
15             Q. It's on page 15, but I don't -- if        15   being able to do that as opposed to a group
16        you agree with it, we don't have to go look       16   of barbers sitting around the table saying,
17        at it, necessarily. I'm quoting it directly.      17   "Let's peg the price."
18                All right. So dairy farmers join          18       Q. So I think that gets back to my
19        cooperatives, correct?                            19   first question, and that is this same kind of
20             A. Uh-huh.                                   20   collective action that the dairy farmers
21             Q. Those cooperatives, at least the          21   engaged in that we just talked about would
22        dairy farmers think those cooperatives have       22   violate the antitrust laws but for the
23        market power, correct?                            23   Capper-Volstead act, correct?
24             A. Uh-huh.                                   24           MR. MILLER: Objection to form.
25                MR. MILLER: Objection.                    25           THE WITNESS: A decision to
                                                 Page 171                                               Page 173
 1        BY MR. AHERN:                                      1      participate in CWT is different than the
 2            Q. You need to speak audibly.                  2      decision of farmers or the ability of
 3            A. Yes.                                        3      farmers to create an organization that
 4            Q. And those cooperatives that are             4      allows them to sit around the table and
 5        the defendants in this case, Dairy Farmers of      5      talk about the price of milk.
 6        America, which now includes Dairylea,              6          So I believe that Capper-Volstead
 7        Agri-Mar, and Land O'Lakes, they all voted to      7      certainly applies to the ability to form
 8        participate along with others in the CWT           8      a cooperative, which is a representation
 9        Herd Retirement Program, correct?                  9      of individual farm businesses. How
10               MR. MILLER: Objection to form.             10      Capper-Volstead relates to this
11        BY MR. AHERN:                                     11      particular thing is a legal question
12            Q. Correct?                                   12      about which I don't have particular
13            A. To the best of my knowledge, yes.          13      expertise.
14            Q. So the dairy farmers made a                14   BY MR. AHERN:
15        decision through their cooperatives, those        15       Q. If the Capper-Volstead did not
16        cooperatives, to create and participate in        16   apply to this collective action, then it
17        the Herd Retirement Program, correct?             17   would violate the antitrust laws, correct?
18               MR. MILLER: Objection to form.             18          MR. MILLER: Objection to form.
19               THE WITNESS: Yes.                          19      Asked and answered.
20        BY MR. AHERN:                                     20          THE WITNESS: I believe one of the
21            Q. Now, this same kind of collective          21      provisions of Capper-Volstead is sort of
22        action would violate the antitrust laws in        22      sometimes referred to as a cooperative
23        most industries, correct?                         23      of cooperatives, otherwise more properly
24               MR. MILLER: Objection to form.             24      referred to as a marketing agency in
25               THE WITNESS: I am not a lawyer.            25      common.

                                                                              44 (Pages 170 to 173)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:15-cv-01143-BJD-JBT Document 276-11 Filed 05/22/19 Page 6 of 10 PageID 16125

                                               Page 182                                               Page 184
 1           about that sentence. "What might seem"        1   not practice one member, one vote, it would
 2           is very open. What might seem to me or        2   lose its Capper-Volstead protection, correct?
 3           somebody else, I don't know what that         3           MR. MILLER: Objection to form.
 4           would be.                                     4           THE WITNESS: Interesting
 5               I do know that Capper-Volstead            5      question. I don't know what
 6           primarily says things that would be           6      Capper-Volstead says about that.
 7           automatically ruled out under Sherman or      7   BY MR. AHERN:
 8           Clayton -- mostly Clayton -- are              8       Q. But you know that one member, one
 9           allowable under Capper-Volstead, but you      9   vote, is an immutable principle of
10           can't be a bad guy.                          10   cooperatives, correct?
11               Capper-Volstead isn't a blanket          11           MR. MILLER: Objection to form.
12           authority to just go do whatever you are     12           THE WITNESS: That's my
13           able to do. It's a -- is the word            13      understanding. Again, I'm not a lawyer,
14           "prima facie"?                               14      but that's my understanding.
15               You can get in a room and talk           15   BY MR. AHERN:
16           about prices if you're part of a co-op.      16       Q. Now, if one or more members of a
17           That's not blatantly illegal. That's         17   cooperative would dominate the control of the
18           allowed under Capper-Volstead. It would      18   cooperative, that would not be one member,
19           be a violation under Clayton, as far as      19   one vote, correct?
20           I understand it.                             20           MR. MILLER: Objection to form.
21               So, okay, if that's what we mean         21           THE WITNESS: Well, I don't know
22           when we say "anticompetitive behavior."      22      what you mean by "dominate." I mean,
23           But Capper-Volstead, like you say, is        23      one member, one vote, is if we have a
24           not a blank check to just go do whatever     24      vote, everybody gets one vote. There --
25           you feel like.                               25      it's not unusual in an organization for
                                               Page 183                                               Page 185
 1        BY MR. AHERN:                                    1       certain people to offer clear-headed
 2             Q. For the court reporter's purposes,       2       arguments that sway other folks and, in
 3        when you refer to Sherman and Clayton, you're    3       that sense, get heard more than somebody
 4        referring to the Sherman Act and the Clayton     4       who doesn't speak. But I'm not sure
 5        Act?                                             5       what you mean by "dominate."
 6             A. Indeed.                                  6   BY MR. AHERN:
 7             Q. C-l-a-y-t-o-n.                           7        Q. Well, so dairy cooperatives have
 8                All right. You can set that              8   market power, so dairy farmers -- it makes it
 9        aside.                                           9   difficult for dairy farmers to make the
10                Now, when you were discussing           10   decision to leave in certain circumstances.
11        cooperatives in your report, you mentioned      11   We've already talked about that.
12        that they are one person, one vote, correct?    12        A. Yeah. We've talked about --
13                MR. MILLER: Objection to form.          13           MR. MILLER: Objection. There's
14                THE WITNESS: It's a cooperative         14       no question. Objection.
15            principle that members represent            15           Is there a question?
16            themselves with one vote as opposed to      16   BY MR. AHERN:
17            the equity or some other way of having      17        Q. So if DFA as an organization
18            representation. It's called one of the      18   wanted to get something done within the
19            Rochdale principles, R-o-c-h-d-a-l-e.       19   National Milk Producers Federation, and if
20        BY MR. AHERN:                                   20   DFA told all of its members that they wanted
21             Q. And there's no -- the voting power      21   them to support it, you would -- it would be
22        is not tied to the allocation of income in      22   likely that all the members would support it
23        the cooperative, correct?                       23   because they don't really have any choice but
24             A. Correct.                                24   to stay with DFA as a cooperative, correct?
25             Q. And if a dairy cooperative does         25           MR. MILLER: Objection to form.

                                                                            47 (Pages 182 to 185)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:15-cv-01143-BJD-JBT Document 276-11 Filed 05/22/19 Page 7 of 10 PageID 16126

                                               Page 186                                               Page 188
 1              THE WITNESS: Well, you've                  1       Q. CWT was not its own entity,
 2          actually conflated two things. One is          2   corporate entity, correct?
 3          you have asserted that cooperatives have       3          MR. WALDIN: Objection.
 4          market power, which I think when you           4          THE WITNESS: I actually don't
 5          said that you were originally referring        5      know what its legal structure was. I
 6          to their power to influence prices in          6      thought it had a staff and people that
 7          product they sell. But then you                7      were responsible for its governance.
 8          conflated that with a member's ability         8   BY MR. AHERN:
 9          to decide to exit. That's a very               9       Q. But CWT was not itself a
10          different interpretation of, you know,        10   cooperative, correct?
11          the power of a cooperative that, you          11          MR. MILLER: Objection.
12          know, you can't leave.                        12          THE WITNESS: I don't know.
13              I'm not really quite prepared to          13   BY MR. AHERN:
14          say they have that power. Farmers have        14       Q. Let's turn to page 24 of your
15          made a membership commitment that             15   report, please.
16          usually has a term, but they can leave.       16          On page 24, in the middle of the
17          I don't know -- what their choices are        17   page, you state:
18          is a different question.                      18              "Viewed from another angle,
19              National Milk Producers Federation        19          the regulatory structure of the
20          I don't believe is structured as a            20          industry is designed to ensure the
21          cooperative. Members pay dues. The            21          class 1 processors always have
22          dues, I believe, varies with the amount       22          ample milk supply."
23          of milk that they market. So that's not       23          Do you see that?
24          a cooperative question. That's a trade        24       A. I do.
25          association question.                         25       Q. Now, over-order prices are not
                                               Page 187                                               Page 189
 1        BY MR. AHERN:                                    1   part of the regulatory structure, correct?
 2             Q. But you don't know whether or not        2           MR. MILLER: Objection to form.
 3        if a -- if a dairy cooperative so dominated      3           THE WITNESS: Correct. That's why
 4        an organization that -- let's say a              4       they're called "over-order."
 5        cooperative or cooperatives -- if that would     5   BY MR. AHERN:
 6        mean that one member, one vote, no longer        6        Q. And over-order prices reflect
 7        applied to that cooperative or cooperatives,     7   local or regional competitive conditions,
 8        right?                                           8   correct?
 9                 MR. MILLER: Objection to form.          9           MR. MILLER: Objection to form.
10                 THE WITNESS: You're asking a very      10           THE WITNESS: Yes, potentially,
11            general question, and I feel like you're    11       among other things. That would be two
12            asking me about how National Milk works,    12       things that one would normally associate
13            which I don't -- I could be wrong, but I    13       with over-order prices, but they're not
14            don't think it's organized as a             14       the only two things.
15            cooperative. So to the extent that I'm      15   BY MR. AHERN:
16            correct, it isn't one member, one vote.     16        Q. Now, are you aware of the fact
17            I don't know what their voting rules are    17   that the defendants in this case, the people
18            at National Milk.                           18   who hired you, have stated that the purpose
19        BY MR. AHERN:                                   19   of the Herd Retirement Program was to
20             Q. CWT was a program -- Cooperatives       20   increase the prices of all classes of milk?
21        Working Together was a program under National   21           MR. MILLER: Objection to form.
22        Milk Producers Federation, correct?             22       Misstates the record.
23             A. I'm not sure what "under" means,        23           THE WITNESS: I have not seen
24        but National Milk provided staff support for    24       those words in print, you know,
25        CWT, correct.                                   25       so-and-so saying "This is what we did."

                                                                            48 (Pages 186 to 189)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:15-cv-01143-BJD-JBT Document 276-11 Filed 05/22/19 Page 8 of 10 PageID 16127

                                                Page 198                                               Page 200
 1             A. I do.                                     1   requirement in the most efficient way
 2             Q. And do you agree with that?               2   possible.
 3                MR. MILLER: Objection to form.            3          As time expands, they're going to
 4                THE WITNESS: This is not                  4   have different ideas about what their sales
 5            inconsistent with what I said. As I           5   opportunities are. They're going to have
 6            have, I would say it differently. I           6   different ideas about what their business
 7            would say that the changes in the cow         7   plan is. They're going to have an
 8            herd has been the modality of changes in      8   opportunity to think about future
 9            production in most points in time.            9   profitability. So their demand with respect
10                This sounds a little bit different       10   to price would be different if we're talking
11            in a sense of causation. But his             11   about a longer time horizon.
12            statement and my statement aren't            12          So the logic of my answer is the
13            identical, but they are consistent.          13   same in either way. Short term, certainly
14        BY MR. AHERN:                                    14   more inelastic and inelastic in general.
15             Q. Yeah. I thought they were. I             15       Q. Well, is the demand for raw milk
16        mean, I wasn't showing it to you because I       16   what's referred to as a derived demand from
17        thought they were inconsistent.                  17   the demand for milk at the consumer level?
18             A. Sure.                                    18       A. Yes. That concept says that
19             Q. All right. You can set that              19   primary demand begins with the primary
20        aside.                                           20   demander, which typically we would think of
21                Dr. Novakovic, you would agree,          21   as the consumer.
22        would you not, that the demand for raw milk      22          And so a retailer's demand for a
23        is inelastic?                                    23   product is based on the retailer's customers'
24             A. The demand for raw milk.                 24   demand. A manufacturer's -- a retailer's
25                It is widely believed within dairy       25   demand from a manufacturer traces down from
                                                Page 199                                               Page 201
 1        analyst circles that the supply of milk and       1   that ultimate customer demand until you get
 2        products and the demand for those products is     2   down to, you know, a processing level.
 3        quite inelastic. And so I would agree that        3           So that's the implication of
 4        that's a general conclusion. That's commonly      4   "derived." It is derived from sort of the
 5        believed.                                         5   highest level or the last level, if you will,
 6                When you pose a question like "the        6   demander.
 7        supply of milk is inelastic" that kind of         7       Q. Isn't it the fact that demand for
 8        suggests that you believe that's true at          8   milk at the consumer level is inelastic not
 9        every point in time -- or is that true for        9   only in the short run, but in the long run?
10        one day, is it true for one year, is it true     10           MR. MILLER: Objection to form.
11        for 10 years in a row? And so that is why        11           THE WITNESS: I'm not entirely
12        I'm making a longer answer to this.              12      sure. One of the things that's
13                The short-term elasticity measured       13      confusing about demand analysis is being
14        in days, weeks, months, or a year, is            14      able to isolate own-price effects from
15        undoubtedly highly inelastic. When you           15      demand shifters.
16        expand the time horizon over which these         16           As more alternatives become
17        price effects can be felt and responded to,      17      available, there seems to be evidence to
18        then it becomes more elastic.                    18      suggest that consumers are more
19            Q. Now, you were referring to                19      sensitive to price differences than they
20        elasticity of supply at one point in your        20      may have been historically. So I
21        response. And I was asking you about             21      haven't seen any recent studies that try
22        elasticity of demand.                            22      to measure this or document it, but it's
23            A. Oh, at the processor level. The           23      a plausible question as to whether or
24        answer is similar in that in the short term,     24      not consumers are more own-price
25        a processor's objective is to meet their sale    25      sensitive today than they were

                                                                             51 (Pages 198 to 201)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:15-cv-01143-BJD-JBT Document 276-11 Filed 05/22/19 Page 9 of 10 PageID 16128

                                               Page 234                                              Page 236
 1        you know, markets would right themselves and     1   productive, perhaps.
 2        they will get better.                            2        Q. Well, if they're unproductive,
 3               There was certainly not a sense           3   then they're not in the herd anymore
 4        that we would be forever in this abysmal pit.    4   probably.
 5        So this made it logical to imagine that there    5        A. Well, a dry cow would be
 6        would be people who would want to get out, to    6   unproductive at that moment in time, but
 7        escape this abuse of profitability in late       7   she's dry because she's gestating a baby
 8        2008/2009 period. And then if they could get     8   inside of her. So yeah, I mean, there could
 9        back in later, that would be a likely            9   be.
10        scenario because markets would improve.         10        Q. At what point in time does a
11               So this concern was attenuated in        11   heifer cease the ability to give birth to
12        this 2009 period simply because of the market   12   calves?
13        conditions. I don't remember if there was       13           MR. MILLER: Objection to form.
14        much of a concern about this expressed in       14           THE WITNESS: It's not a point in
15        2006. I just don't. But it was particularly     15       time. You're talking about a medical
16        a plausible and relevant concern in 2009        16       condition.
17        simply because of the nature of that event.     17   BY MR. AHERN:
18            Q. You use the word "incentivized"          18        Q. So how long would a cow be kept in
19        here. You would agree, would you not, that      19   a herd? What's the longest period of time
20        the Herd Retirement Program provided an         20   that a cow would be kept in a herd?
21        incentive for a dairy farmer to slaughter his   21        A. Generally, culling decisions are
22        entire herd?                                    22   made based not on age or number of
23               MR. MILLER: Objection to form.           23   lactations, but based on the productivity of
24               THE WITNESS: The program required        24   the animal. Each farmer will have their own
25           you, of course, to do that. It wasn't        25   threshold, expectation, which may vary over
                                               Page 235                                              Page 237
 1           like you had a choice. If that's what         1   time.
 2           you wanted to do, here it is. You're          2           Of course, you may decide to
 3           invited to submit bids, with the pretty       3   terminate a cow because she has a health
 4           obvious implication. If you submitted a       4   problem or something of that nature, but as a
 5           low bid, you were likely to get               5   general rule, the productivity of cows rises
 6           accepted. If you submitted a high bid,        6   and then, in successive lactations,
 7           you likely weren't.                           7   decreases. And at some point you say the
 8                So it created an opportunity for         8   economics for keeping this cow is not good.
 9           farmers to make that choice. It didn't        9           As I state in my paper when I talk
10           say, "We'll pay you this to get out."        10   about herd dynamics, it's possible you might
11           It said, "How much do we have to pay you     11   remove a cow from the herd in two lactations.
12           if you want to get out?"                     12   It might be five. It could be longer. Cows
13        BY MR. AHERN:                                   13   can live to be 20 or 30 years old. So it's
14            Q. And that included both productive        14   not a question of age. It's a question of
15        cows and unproductive cows, correct?            15   are they continuing to perform as an economic
16                MR. MILLER: Objection to form.          16   asset.
17                THE WITNESS: I'm not sure what          17       Q. So the Herd Retirement Program
18           you mean by an unproductive cow, but it      18   gave a dairy farmer more than he could get
19           was your whole herd, the whole milking       19   just if he sent his entire dairy herd to
20           herd.                                        20   slaughter, correct?
21        BY MR. AHERN:                                   21           MR. MILLER: Objection, form.
22            Q. Well, some cows are more                 22           THE WITNESS: I would say it
23        productive than others within a dairy herd?     23      differently. I would say a rational
24            A. Yes. I wouldn't call them                24      dairy farmer would submit a bid that
25        unproductive. I would call them less            25      gave them more money in whatever time

                                                                            60 (Pages 234 to 237)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
 Case 3:15-cv-01143-BJD-JBT Document 276-11 Filed 05/22/19 Page 10 of 10 PageID 16129

                                              Page 270                                              Page 272
 1        perfectly proper question.                      1      It's one thing to talk about an
 2            MR. MILLER: And he had already              2      individual animal. It quite another
 3        answered that.                                  3      thing to talk about 9 million cows.
 4            MR. AHERN: We'll take that to the           4   BY MR. AHERN:
 5        judge.                                          5       Q. Okay. Well, if you have 50,000
 6            MR. MILLER: You can. Have fun.              6   productive cows that are taken out, then that
 7     BY MR. AHERN:                                      7   50,000 productive cows might give birth to
 8         Q. Okay. Page 49.                              8   another 50,000 or 100,000, and those might
 9         A. Of?                                         9   give birth to another 100,000 or 200,000,
10         Q. Your report. I'm sorry.                    10   correct?
11         A. Okay.                                      11           MR. MILLER: Objection, form.
12         Q. And paragraph -- in paragraph 3,           12           THE WITNESS: There is some math
13     about seven lines down, you say that:             13      like that. I won't try to double-check
14               "In these cases, the                    14      individual numbers. But, yeah. Babies
15            Herd Retirement Program may hasten         15      make babies, make more babies, and
16            an exit decision."                         16      continue to make babies until the sun
17            Do you see that?                           17      goes Nova.
18         A. I do.                                      18   BY MR. AHERN:
19         Q. And when you use the word                  19       Q. Very well put.
20     "hasten," you mean speed up?                      20           Can we go to page 36 of your
21         A. Make it occur earlier.                     21   report, please.
22         Q. And that has an effect on supply           22       A. Uh-huh.
23     because if it didn't happen earlier, it would     23       Q. In the first paragraph, the fourth
24     have happened later, right?                       24   line, you say:
25            MR. MILLER: Objection, form.               25              "But the reality is that a
                                              Page 271                                              Page 273
 1           THE WITNESS: Yes.                            1           farmer that wanted to grow or even
 2    BY MR. AHERN:                                       2           replace an entire herd would have
 3        Q. Now, when a dairy cow that is in             3           numerous options to do so."
 4    the middle of its productive life is                4           Do you see that?
 5    slaughtered, that cow might have one or maybe       5        A. I do.
 6    two more calves, correct?                           6        Q. Now, you would agree that if a
 7        A. Theoretically, sure.                         7   farmer just bought cows from another dairy
 8        Q. So the slaughtering of that cow at           8   farmer, that would not be increasing the
 9    that point in time not only takes out of the        9   dairy herd, correct?
10    National Dairy Herd that cow, but that cow's       10        A. Moving from one farm to the other
11    offspring, correct?                                11   does not change the total, correct.
12           MR. MILLER: Objection to form.              12        Q. So the only way that you can
13           THE WITNESS: Yes, recognizing, of           13   increase the dairy herd or grow your own farm
14       course, she's not going to have a female        14   is by raising or purchasing a springing
15       calf every year. Unlikely, but yes.             15   heifer or just raising a female cow to become
16    BY MR. AHERN:                                      16   a heifer, correct?
17        Q. And those calves can have calves,           17           MR. MILLER: Objection, form.
18    correct?                                           18           THE WITNESS: You can buy cows
19        A. Indeed.                                     19       that aren't from this country. So that
20        Q. If she has calves. And so to that           20       would be the other scenario. If you're
21    extent, there's a longer-term effect of            21       talking about moving cows from other
22    slaughtering that productive dairy cow,            22       farms and how do I grow the herd, part
23    correct?                                           23       of it is creating a new baby cow that
24           MR. MILLER: Objection, form.                24       grows, but also there's some
25           THE WITNESS: Potentially, yes.              25       opportunities for importation or us

                                                                           69 (Pages 270 to 273)
                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
